Citation Nr: 1736399	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-27 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable initial rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia.  The rating decision granted service connection for allergic rhinitis and assigned a noncompensable (0 percent) disability rating, effective December 20, 2011.  The Veteran timely appealed the initial rating assigned.

The Veteran was scheduled for an April 2017 videoconference Board hearing at the local RO.  According to the electronic Veterans Appeals Control and Locator System (VACOLS), the Veteran cancelled his scheduled hearing before the Board.  As the Veteran has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).


FINDING OF FACT

Throughout the appeal period, the Veteran's allergic rhinitis has been manifested by allergy symptoms including sinus congestion, loss of smell, snoring, sinus pressure, difficulty swallowing, and nasal turbinates, but symptoms did not more nearly approximate greater than 50 percent obstruction of nasal passage on both side, complete obstruction on one side, or polyps.


CONCLUSION OF LAW

The criteria for a compensable rating for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.31, 4.97, Diagnostic Code 6522 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case.  As discussed, this claim arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran was also afforded multiple VA examinations in October 2012 and October 2015 as to the severity of his allergic rhinitis disability.  For the reasons indicated in the discussion below, the examinations are adequate to decide the claim.  The Veteran was also provided the opportunity to present pertinent evidence.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

With respect to the claim decided herein, for the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran generally claims entitlement to a compensable rating for allergic rhinitis.

The Veteran's allergic rhinitis disability is rated noncompensable under Diagnostic Code 6522.  A compensable rating of 10 percent is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both side or complete obstruction on one side.  A 30 percent rating is warranted or allergic rhinitis with polyps.

This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

Post-service private treatment records document complaints of nasal congestion and food allergies.  In October 2012 the Veteran complained of nasal congestion.  It was noted that he was asymptomatic.  Symptoms of nasal congestion, recurrent sinusitis, and snoring were noted.  Over the counter allergy and sinus medications were recommended. 

The Veteran was afforded a VA examination in October 2012.  He reported congestion, loss of smell, recurrent sinusitis, snoring, and difficulty swallowing.  He further reported having a nasal septal deviation blocking 90 percent of his nasal passage and turbinate hypertrophy treated with 2008 surgery.  There was evidence of permanent hypertrophy of the nasal turbinates, but there was not greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, or nasal polyps due to rhinitis.  There were no granulomatous conditions.  As for functional impact, the examiner opined that current allergic rhinitis does not impact the Veteran's ability to work.  

The Veteran was afforded another VA examination in October 2015.  The Veteran reported allergy immunotherapy treatment.  There was evidence of permanent hypertrophy of the nasal turbinates, but there was not greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, or nasal polyps due to rhinitis.  There were no granulomatous conditions.  As for functional impact, the examiner opined that current allergic rhinitis does not impact the Veteran's ability to work.

Additional post-service VA treatment records document ongoing allergy injection treatment and nasal congestion prescriptions in 2015 to 2016.  Notably, December 2016 VA treatment records document complaints of continued sinus trouble and chronic sinus congestion.

The preponderance of the evidence indicates that, since the grant of service connection, a compensable rating for allergic rhinitis is not warranted.  Based on the above, the Veteran's allergic rhinitis has been manifested by allergy symptoms including sinus congestion, loss of smell, snoring, sinus pressure, difficulty swallowing, and nasal turbinates.  A compensable rating under Diagnostic Code 6522 requires greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side or nasal polys.  See 38 C.F.R. § 4.97.  While chronic sinus congestion is noted, it is not shown to approximate sufficient obstruction in one or both nasal passage as to warrant a compensable rating under this diagnostic code.  Although on October 2012 examination, the Veteran reported septal deviation blocking 90 percent of his nasal passage and turbinate hypertrophy attributed to a 2008 surgery, the physical examination did not show obstruction of either nasal passage greater than 50 percent.  Further, the Board notes that 2008, the time that the Veteran indicated he experienced the 90 percent obstruction, is outside the appeal period for the claim for a higher initial rating, which begins on the December 20, 2011 effective date of the grant of service connection.  In addition, while veterans are competent to opine on some medical matters, the precise degree of obstruction of a nasal passage is an internal, non-observable process which is beyond relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  While the Veteran could feel that there was nasal obstruction, he could not be expected to accurately identify the precise amount of obstruction.  His statements on this question are  therefore not competent.

The Board notes that when a condition is specifically listed in the Schedule, as is rhinitis, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  The Board will therefore not consider any other diagnostic codes.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's allergic rhinitis symptoms have not more nearly approximated the criteria for a compensable rating.  The benefit-of-the-doubt doctrine is therefore not for application.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

As indicated above, there are symptoms of loss of smell, snoring, sinus pressure, difficulty swallowing, and nasal turbinates, which are not contemplated by the criteria.  The next question in this regard is therefore whether there is marked interference with employment or frequent hospitalization.  Both the October 2012 and October 2015 VA examiners opined that the Veteran's current allergic rhinitis does not impact his ability to work and there is no evidence to the contrary.  There is also no evidence of hospitalization during the appeal period for this disability.  A remand for referral for extraschedular consideration is therefore not warranted.  Moreover, given the lack of impact of the disability on employment, the issue of entitlement to a TDIU has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address this issue further.


ORDER

Entitlement to a compensable initial rating for allergic rhinitis is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


